

116 HR 3813 IH: Brian Tally VA Medical Care and Liability Improvement Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3813IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Meadows (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that certain health care contractors of the
			 Department of Veterans Affairs are subject to Federal tort claims laws, to
			 improve the accountability of physicians of the Department, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Brian Tally VA Medical Care and Liability Improvement Act. 2.Accountability of health care providers at facilities of the Department of Veterans Affairs (a)Treatment of contractors under Federal tort claims lawsSection 7316 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(g)
						(1)
 (A)Except as provided by paragraph (2), this section shall not apply with respect to civil actions or other proceedings brought by an individual, or the estate of an individual, for damages for personal injury, including death, allegedly arising from malpractice or negligence of a non-Department provider if the Secretary notifies the individual, or the estate of the individual, of the following:
 (i)The involvement of the non-Department provider in the health care furnished to the individual. (ii)The nature of such health care furnished to the individual by the non-Department provider.
 (iii)The full name of the non-Department provider. (iv)The fact that the notification is made pursuant to this paragraph.
 (v)A statement that applicable State law may provide for a civil action or other proceeding by the individual, or the estate of the individual, against the non-Department provider, including information that specifies any statute of limitations for such applicable State law.
 (B)The Secretary shall make each notification under subparagraph (A) not later than 30 days after the date on which an individual or estate files a claim pursuant to section 2675 of title 28, United States Code. The Secretary shall make such notification using certified mail (with either return receipt requested or other means of verification that the notification was sent) to the individual or the estate, and to any attorney of the individual or the estate representing the individual or the estate with respect to such claim.
 (2)If the Secretary does not make the notification required by paragraph (1) during the period required by that paragraph with respect to civil actions or other proceedings brought by an individual, or the estate of an individual, for damages for personal injury, including death, allegedly arising from malpractice or negligence of a non-Department provider, the non-Department provider shall be treated as if the provider were a health care employee of the Administration with respect to the health care or treatment furnished by that provider in a facility of the Department to the individual.
 (3)If a non-Department provider described in paragraph (2) is the defendant employee of a civil action or proceeding pursuant to this section, any claim of that provider for benefits under an insurance policy with respect to medical malpractice relating to such civil action or proceeding shall be subrogated to the United States.
						(4)
 (A)If a non-Department provider described in paragraph (1) or (2) is the defendant employee of at least three separate covered cases during a five-year period, the Secretary—
 (i)shall revoke the provider’s authorization to provide health care or treatment at a facility of the Department; and
 (ii)may not enter into any contract or agreement that authorizes the provider to provide health care or treatment at a facility of the Department.
 (B)The Secretary shall establish a process by which a non-Department provider may appeal an action under subparagraph (A).
 (5)In this subsection: (A)The term covered case means any of the following:
 (i)A civil action or proceeding pursuant to this section that resulted in a judgment against the United States, or such an action or proceeding that the United States compromises or settles.
 (ii)A civil action or proceeding pursuant to State law for personal injury, including death, allegedly arising from malpractice or negligence that resulted in a judgment against a non-Department provider, or such an action or proceeding that the non-Department provider compromises or settles.
 (B)The term non-Department provider means a health care provider who is not an employee of the Federal Government but who is authorized by the Secretary to provide health care or treatment at a facility of the Department pursuant to a contract or other agreement.
							.
 (b)Notifications and outreach regarding Federal tort claimsSuch section, as amended by subsection (a), is further amended by adding at the end the following new subsections:
				
 (h)Not later than 30 days following the date on which a judgment is entered against the United States in a civil action or proceeding pursuant to this section, the Secretary shall notify the following entities with respect to such judgment:
 (1)The appropriate licensing entity of each State in which a defendant employee is licensed as a health care professional.
 (2)The National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.).
 (i)The Secretary shall publish in a clear and conspicuous manner on the internet website of the Department an explanation of the rights of an individual under this section, including—
 (1)an explanation of the procedure to file an administrative claim pursuant to section 515 of this title or section 2675 of title 28;
 (2)the circumstances under which an individual may file a civil action or proceeding pursuant to this section; and
 (3)time limits that can bar recovery under this section.. (c)Accountability of physicians of the DepartmentSection 7461 of such title is amended—
 (1)in subsection (a), by adding at the end the following new sentence: “The Under Secretary shall bring such charges based on professional conduct or competence against a section 7401(1) employee who is the defendant employee of at least three separate civil actions or proceedings pursuant to section 7316 of this title that, within a five-year period—
					
 (1)resulted in a judgment against the United States; or (2)were compromised or settled by the United States.
						; and
 (2)in subsection (c)(3), by adding at the end the following new subparagraph:  (C)The provision of care subject to a civil action or proceeding pursuant to section 7316 of this title that—
 (i)resulted in a judgment against the United States; or (ii)is compromised or settled by the United States..
 (d)ApplicabilityThe amendments made by this section shall take effect with respect to actions or omissions covered under section 7316 of title 38, United States Code, occurring on or after the date of the enactment of this Act.
			